        Case 1:17-cr-10026-DPW Document 13 Filed 12/07/18 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


No. 17-CR-10026-DPW


                            UNITED STATES OF AMERICA

                                            v.

                                       AREF SAID

                        ORDER OF VOLUNTARY DETENTION


KELLEY M.J.

      The defendant is charged in the above-numbered indictment. His initial

appearance was today, December 7, 2018. The defendant, represented by counsel,

agreed to the entry of a voluntary order of detention without prejudice.

      Accordingly, it is ORDERED that the defendant be DETAINED pending resolution

of this matter, and it is further ORDERED that:

      (1)     the defendant be committed to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal;

      (2)     the defendant be afforded reasonable opportunity for private consultation

with counsel; and

      (3)     on order of a court of the United States or on request by an attorney for

the government, the person in charge of the corrections facility in which the defendant is

confined deliver the defendant to an authorized Deputy United States Marshal for the

purpose of any appearance in connection with a court proceeding.
        Case 1:17-cr-10026-DPW Document 13 Filed 12/07/18 Page 2 of 2



      This order is without prejudice to the defendant filing a motion at any time

seeking a hearing to consider the issue of detention, regardless of whether there have

been changed circumstances.


                                                    / s / Page Kelley
                                                PAGE KELLEY
                                                United States Magistrate Judge
